 
 
Exhibit 10.1

AMENDMENT NO. 1
 
TO
 
VOTING, REGISTRATION RIGHTS & LOCK-UP AGREEMENT
 
THIS AMENDMENT NO.1 TO VOTING, REGISTRATION RIGHTS & LOCK-UP AGREEMENT (this
“Amendment”), dated as of July 17, 2009, is by and among ABRAXAS PETROLEUM
CORPORATION, a Nevada corporation (“Abraxas”), ABRAXAS ENERGY PARTNERS, L.P., a
Delaware limited partnership (“Energy,” and together with Abraxas, the “Abraxas
Parties”), and the limited partners signatory hereto (individually, a “Limited
Partner” and, collectively, the “Limited Partners”).
 
RECITALS
 
WHEREAS, Abraxas and Energy have previously executed and delivered that certain
Agreement and Plan of Merger dated as of June 30, 2009 (the “Original Merger
Agreement”) providing for the merger of Energy with and into Abraxas;
 
WHEREAS, Abraxas and Energy have agreed to amend and restate the Original Merger
Agreement pursuant to the terms of that certain Amended and Restated Agreement
and Plan of Merger dated as of the date hereof (as the same may be amended or
supplemented, the “Merger Agreement”) providing for the merger (the “Merger”) of
a wholly-owned subsidiary of Abraxas (“Merger Sub”) with and into Energy, with
Merger Sub surviving as a wholly-owned subsidiary of Abraxas;
 
WHEREAS, the Abraxas Parties and the Limited Partners have previously executed
and delivered that certain Voting, Registration Rights & Lock-Up Agreement dated
as of June 30, 2009 (the “Original Agreement”);
 
WHEREAS, pursuant to Section 7.2 of the Original Agreement, the Original
Agreement may be amended by the agreement of the Abraxas Parties and the Limited
Partners; and
 
WHEREAS, the Abraxas Parties and the Limited Partners desire to amend the
Original Agreement so that the terms of the Original Agreement shall apply to
the Merger and the Merger Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
 
Section 1. Capitalized Terms. Except as otherwise provided in this Amendment,
all capitalized terms used in this Amendment shall have the meaning set forth in
the Original Agreement.
 
                    Section 2. Amendment. The first recital of the Original
Agreement is hereby amended to read, in its entirety, as follows:
 
 

--------------------------------------------------------------------------------

 
 
“WHEREAS, Abraxas, Energy and, from and after its accession as a party to the
agreement, the Delaware limited liability company to be formed as a wholly-owned
subsidiary of Abraxas (“Merger Sub”), propose to enter into an Amended and
Restated Agreement and Plan of Merger dated as of July 17, 2009 (the “Merger
Agreement”) providing for the merger of Energy with and into Merger Sub with
Merger Sub surviving as a wholly-owned subsidiary of Abraxas (the “Merger”);”
 
Section 3. Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Amendment.  In the event that this Amendment is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format date file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
Section 4. Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 5. Governing Law.  The laws of the State of New York shall govern this
Agreement without regard to principles of conflict of laws.
 
Section 6. Original Agreement.  Except as expressly amended by this Amendment,
the Original Agreement shall remain in full force and effect and all of the
terms of the Original Agreement are hereby incorporated into this Amendment.
 


 
 [Remainder of the Page Intentionally Left Blank]

 
2

--------------------------------------------------------------------------------

 
